     Case 8:19-cr-00061-JVS Document 54 Filed 08/08/19 Page 1 of 3 Page ID #:562



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney

 5
     Major Frauds Section
          1100 United States Courthouse                    DENIED
          312 North Spring Street           BY        ORDER OF THE COURT
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar. No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                            UNITED STATES DISTRICT COURT
15
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,               SA CR No. 19-061-JVS
17
               Plaintiff,                    [PROPOSED] ORDER CONTINUING TRIAL
18                                           DATE AND FINDINGS REGARDING
                     v.                      EXCLUDABLE TIME PERIODS PURSUANT
19                                           TO SPEEDY TRIAL ACT
     MICHALE JOHN AVENATTI,
20                                           [PROPOSED] TRIAL DATE:
               Defendant.                       October 29, 2019, at 8:30 a.m.
21
                                             [PROPOSED] PRETRIAL CONFERENCE:
22                                              October 14, 2019, at 9:00 a.m.

23

24        The Court has read and considered the Stipulation Regarding

25   Request for (1) Continuance of Trial Date and (2) Findings of

26   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the

27   parties in this matter.     The Court hereby finds that the Stipulation,

28   which this Court incorporates by reference into this Order,
     Case 8:19-cr-00061-JVS Document 54 Filed 08/08/19 Page 2 of 3 Page ID #:563



 1   demonstrates facts that support a continuance of the trial date in

 2   this matter, and provides good cause for a finding of excludable time

 3   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.

 4        The Court further finds that:        (i) the ends of justice served by

 5   the continuance outweigh the best interest of the public and

 6   defendant in a speedy trial; (ii) failure to grant the continuance

 7   would be likely to make a continuation of the proceeding impossible,

 8   or result in a miscarriage of justice; and (iii) failure to grant the

 9   continuance would unreasonably deny defendant continuity of counsel

10   and would deny defense counsel the reasonable time necessary for

11   effective preparation, taking into account the exercise of due

12   diligence.

13        THEREFORE, FOR GOOD CAUSE SHOWN:

14        1.      The trial in this matter is continued from August 27, 2019,

15   to October 29, 2019, at 8:30 a.m.        The pretrial status conference

16   hearing is continued from August 12, 2019, to October 14, 2019, at

17   9:00 a.m.

18        2.      The time period of August 27, 2019, to October 29, 2019,

19   inclusive, is excluded in computing the time within which the trial

20   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

21   and (B)(iv).

22        3.      Defendant shall appear in Courtroom 10C of the Ronald

23   Reagan Federal Building and U.S. Courthouse, 411 West Fourth Street,

24   Santa Ana, California on October 14, 2019, at 9:00 a.m., and on

25   October 29, 2019, at 8:30 a.m.

26        4.      Nothing in this Order shall preclude a finding that other

27   provisions of the Speedy Trial Act dictate that additional time

28   periods are excluded from the period within which trial must

                                          2
     Case 8:19-cr-00061-JVS Document 54 Filed 08/08/19 Page 3 of 3 Page ID #:564



 1   commence.   Moreover, the same provisions and/or other provisions of

 2   the Speedy Trial Act may in the future authorize the exclusion of

 3   additional time periods from the period within which trial must

 4   commence.

 5        IT IS SO ORDERED.

 6
                                                            DENIED
                                                  BY ORDER OF THE COURT
 7
      DATE                                    HONORABLE JAMES V. SELNA
 8                                            UNITED STATES DISTRICT JUDGE
 9

10

11   The Court declines to temporize further.        The parties should be
12   prepared to discuss a firm trial date at the August 26, 2019 hearing.
13   The Status Conference set for August 12, 2019 is continued to August
14   26, 2019 at 8:30 a.m.       JVS August 08, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
